DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/29/2021 has been considered by the examiner.

Response to Arguments
3.	The 11/18/2021 amendment to the claims has overcome the claim objections and 35 U.S.C. § 112(b) rejections of the 08/19/2021 Office Action.

Applicant's arguments filed 11/18/2021 arguing that the cited reference to Wang et al.  does not disclose or suggest the claimed “wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training signals and or time frequency positions of the downlink reception beam training signals” have been fully considered but they are not persuasive. 
At least the transmitted “duration and timing of training packets” contained within 310 “MIMO beam-training message” (or within message 510) as disclosed in [0029], [0037] corresponds to indication information of whether there exist the downlink beam training .

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6, 15, 18, 23-24, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. 2013/0315325).
With respect to claim 1, Wang et al. disclose: a method for training downlink beams, comprising: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 3,  refer to message 310 sent by the initiator 301, [0029] or Fig. 5, message 510 , [0037] sent by the initiator 501. The initiator corresponds to the claimed first device); receiving downlink reception beam training signals sent by the first device (Fig. 3, refer to the downlink training signals of Step 313 

With respect to claim 6, Wang et al. disclose: wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined by the first device, based on the downlink reception beam training trigger notification message (Fig. 5 S513, downlink reception beam training signals are sent by 501 (the first device) through downlink transmission beams determined by the first device (determined in response to receiving message 512) based on 510. Alternatively refer to corresponding steps of Fig. 3); and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message and time domain positions of the downlink reception beam training signals in a subframe.



Method claim 18 is rejected based on the rationale used to reject claim 1 above (as performed by the initiator 301 or 501).

With respect to claim 23, Wang et al. disclose: wherein the sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam used by the downlink reception beam training signals (determined by 501 in response to receiving 512); beamforming the downlink reception beam training signals with beamforming weights of the downlink transmission beams, and sending the downlink reception beam training signals to the second device (second half of [0038] beamforming takes place to generate each of the TX sectors (beam) used to transmit the training signals to 502).

With respect to claim 24 Wang et al. disclose: wherein the determining the downlink transmission beam used by the downlink reception beam training signals comprises: receiving result information about a training of the downlink transmission beams of the first device reported by the second device (S512); determining, based on the result 

With respect to claim 29, Wang et al. discloses: wherein a time point of sending the downlink reception beam training signals to the second device is a time point of sending the downlink reception beam training trigger notification message plus a time interval, wherein the time interval is appointed by a second device and the first device or determined by the first device (towards the end of [0029] where the duration and timings (time point of sending the trigger notification message plus a time interval) of the training packets are included as part of the parameters included in the trigger notification message where the  time interval is determined by the first device which determines the timing).

With respect to claim 30, Wang et al. disclose: wherein in the case that the time interval is determined by the first device, the first device sends a notification message of the time interval to the second device (as described in [0029] duration and timings of the training packets are included in the parameters included in the message 310).

With respect to claim 31, as best understood claim 31 is rejected based on the rationale used to reject method claim 18 above (i.e. from the point of view of initiator (device) 301, 501). Regarding the claimed comprising a transceiver, a processor and a memory refer to Fig. 2, where transceivers 211…214 correspond to the claimed a transceiver, processor 203, and memory 202 [0028]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 16, 19, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Kaaja et al. (U.S. 8,116,694).
With respect to claim 2, Wang et al. does not disclose: wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device; and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.
	In the same filed of endeavor (antenna training) Kaaja et al.  disclose: wherein prior to receiving a beam training trigger notification message sent by a first device, the method further comprises: sending a downlink reception beam training request message to the first device (Fig. 4, refer to request for training 400 sent to a first device (AP 110) prior to transmission of a trigger notification message (452). Column 7, lines 46-49, column 8, lines 1-10) ; and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. based on the teachings of Kaaja et al. and modify the responders 302, 502 to respectively transmit an unscheduled training request to initiators 301, 501 “when a received SNR level is below some threshold or based on retransmission rate for packets” (Kaaja et al., column 8, last line, through column 9, lines 1-2).

Claim 16 is rejected based on the rationale used to reject claim 2 above.

Claim 19 is rejected based on the rationale used to reject claim 2 above.

Claim 32 is rejected based on the rationale used to reject claim 16 above.

9.	Claims 4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Huang (U.S. 2017/0156067).
	With respect to claim 4, Wang et al. disclose: wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through (the signaling used to transmit the start mimo training).

In the same field of endeavor, Huang et al. disclose: through a dedicated trigger signaling (Fig. 9, refer to the dedicated trigger signaling comprising element ID, Length, MIMO Beam Training Message refer to at least lines 1-5 of [0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the start mimo training message of Wang et al. to have a format as shown in Fig. 9 of Huang et al. as a matter of using a specific and suitable format to convey the MIMO training message to 302, 502 of Wang et al.

Claim 21 is rejected based on the rationale used to reject claim 4 above.

10.	Claims 11-12, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Da Silva et al. (U.S. 2018/0006689).
With respect to claim 11, Wang et al. disclose: wherein the performing the downlink reception beam training based on the downlink reception beam training signals comprises: performing the downlink reception beam training based on the downlink reception beam training signals in the case that the beam receiving beam training trigger notification message applies (it applies see S310, S510), and determining a downlink reception beam (according to S310, S510, S316&S317 and S514&S515 take place which result into determining a downlink reception beam.
Wang et al. do not disclose: that receives downlink data sent by the first device.

	In the same field of endeavor, Da Silva discloses: a downlink reception beam that receives data sent by a first device (refer to Fig. 3, and [0104] and [0103] and Fig. 2, an optimum receive sector is determined by the receiver device [0104] in addition to the optimum transmit sector of the transmitter device [0103] and the optimum receive sector (downlink reception beam) is used to receive downlink data  sent by the first device (transmitter device) during the DTI (data transmission interval) until beam refinement (BRP) takes place in the DTI ([0117]-[0119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the downlink reception beam (of S316, S317 or S514, S515 of Wang et al.) is used as a downlink reception beam that receives data sent by the first device (during a data transmission interval DTI) up until the beam refinement process takes place (S318 , S516).

With respect to claim 12, modified Wang et al. disclose: wherein an effective time point of the downlink reception beam training trigger notification message is a time point of receiving the downlink reception beam training trigger notification message plus a time interval, wherein the time interval is appointed by a second device and the first device or determined by the first device; and/or the determining the downlink reception beam that receives the downlink data sent by the first device comprises: receiving the downlink reception beam training signals through different downlink reception beams (Fig. 5, 

Claim 26 is rejected based on the rationale used to reject claim 11 above (where the downlink transmission beams  (beams TX1, TX28 of Fig. 6B) are the same as the beams used  for data transmission during DTI before beam refinement).


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/18/2022